MEMORANDUM3
Jose Aaron Maya-Flores appeals his 24 month sentence following a conviction by guilty plea to one count of importation of marijuana, in violation of 21 U.S.C. §§ 952 and 960, and one count of possession of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We dismiss.
Maya-Flores contends that the district court abused its discretion by denying his request for a downward departure for aberrant behavior pursuant to U.S.S.G. § 5K2.20. Because the district court determined that it had the discretion to depart, but decided not to do so, its decision is not subject to appellate review. United States v. Timbana, 222 F.3d 688, 699 (9th Cir.) cert. denied, — U.S.-, 121 S.Ct. 604, 148 L.Ed.2d 516 (2000).
DISMISSED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.